Citation Nr: 0418519	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  96-32 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
January 1952 and from February 1952 to February 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, 
reopened and then denied the veteran's claim for service 
connection for generalized anxiety disorder.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A December 2000 Board decision determined that the veteran 
had submitted new and material evidence sufficient to reopen 
his claim for service connection for an anxiety disorder.  
The Board also determined at that time that the there was a 
duty to provide the veteran with a comprehensive VA 
psychiatric examination that included a nexus opinion.  While 
the examination was accomplished in September 2003, the 
veteran's representative subsequently asserted that the 
clinician's report fails to comply with the instructions of 
the Board's remand.  The representative argues, in essence, 
that the notation that no prior clinician had found a nexus 
between the veteran's psychiatric disorder and service was 
not responsive to the request for a nexus opinion, and in 
attempting to provide such an opinion, the notation that 
there is no "clear" link between the veteran's psychiatric 
disorder and service suggests that a more stringent standard 
was used.  The representative also contends that the RO 
failed to properly instruct the examiner to take into account 
the veteran's history of combat duty.  The Board agrees.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

The United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  The Board finds that the claim must 
be remanded to the RO in order to obtain the requisite 
medical opinion.  The question at hand is whether it is at 
least as likely as not that the veteran's psychiatric 
disorder began during or is causally linked to any incident 
of service.  "More likely" or "as likely" would support 
the veteran's claim; "less likely" would weigh against the 
claim.

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2003).  
In order to comply under the VCAA, the veteran must be 
notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for any psychiatric disorder 
since service.  After securing the 
necessary releases, all such records that 
are not already in the claims folder 
should be obtained.  

3.  The RO should schedule the veteran 
for a psychiatric examination, by a 
clinician other than the one who 
performed the September 2003 examination, 
for the purpose of determining whether 
the veteran has a current psychiatric 
disorder that is linked to service.  The 
claims file must be made available to the 
psychiatrist for review.  Following a 
review of the relevant evidence, 
obtaining a history from the veteran, the 
mental status examination, and any tests 
that are deemed necessary, the 
psychiatrist is asked to opine  whether 
it is at least as likely as not (i.e., 
that there is a 50 percent or higher 
likelihood) that any psychiatric disorder 
that may be present began during service 
or is causally linked to any incident of 
service, to include the veteran's 
participation in combat.  The clinician 
should note that "more likely" or "as 
likely" would support the veteran's 
claim; "less likely" would weigh 
against the claim.  The clinician is also 
requested  to provide a rationale for any 
opinion expressed.  
  
4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
generalized anxiety disorder, with 
consideration of all of the evidence 
obtained since the April 2004 Supplemental 
Statement of the Case.    

6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the April 2004 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




